 


114 HR 2372 IH: Closing the Digital Divide for Students Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2372 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2015 
Mr. Foster introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To include reasonable costs for high-speed Internet service in the utility allowances for families residing in public housing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Closing the Digital Divide for Students Act of 2015. 2.Inclusion of high-speed Internet service in public housing utility allowances for certain familiesSubsection (b) of section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)) is amended by adding at the end the following new paragraph: 
 
(14)Utility allowanceA utility allowance under this Act for public housing shall include costs for high-speed Internet service, subject to the following limitations: (A)CostThe cost included in a utility allowance for a public housing dwelling unit pursuant to this paragraph shall not— 
(i)exceed the lowest cost available in the area of such housing for such high-speed Internet service; and (ii)include any costs for cable or satellite television service or for joint packages for Internet service together with cable or satellite television service. 
(B)Qualified familiesCosts for high-speed Internet service may be included in a utility allowance only for a household that incurs such costs and includes children who qualify for free and reduced price lunch pursuant to section 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758). (C)Protection of minorsCosts for high-speed Internet service may be included in a utility allowance for a household only if the Internet service provider, upon initial provision of such service for a household, provides the household with a specific technology capable of blocking or filtering Internet access to visual depictions described in section 254(h)(5)(B)(i) of the Communications Act of 1937 (47 U.S.C. 254(h)(5)(B)(i)) that provides a level of protection against access by minors to such depictions through the Internet that is at least as great as the level of protection provided by a technology protection measure (as such term is defined in paragraph (7) of such section 254(h)) that meets the requirements for certification under such paragraph, as determined by the Secretary.. 
 
